

117 HR 1546 IH: Combating Online Wildlife Trafficking Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1546IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Carter of Georgia (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 to direct the Presidential Task Force on Wildlife Trafficking to develop recommendations to address wildlife trafficking on the internet and on social media, and to direct the Secretary of State and the Administrator of the United States Agency for International Development to develop a strategy to address wildlife trafficking on the internet and on social media, and for other purposes.1.Short titleThis Act may be referred to as the Combating Online Wildlife Trafficking Act of 2021.2.Combating wildlife trafficking(a)Task ForceThe Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7601 et seq.) is amended—(1)in section 301 (16 U.S.C. 7631)—(A)in subsection (d)—(i)in paragraph (4) by striking and at the end;(ii)in paragraph (5) by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(6)recommendations for how the Task Force can expand cooperative exchanges with technology and social media companies to combat wildlife trafficking on the internet, including recommendations for—(A)identifying how wildlife is trafficked on internet sites and platforms;(B)methods for technology companies to assist Federal agencies and international partners to combat wildlife trafficking; (C)methods to improve public-private relationships with technology and internet companies to combat wildlife trafficking; and(D)identifying correlations between wildlife trafficking and the spread of zoonotic diseases.; (B)by redesignating subsection (e) as subsection (f); and(C)by inserting after subsection (d) the following:(e)Technology and Social Media Working Group(1)MembershipThe Task Force shall form a Technology and Social Media Working Group, which shall be composed of such members of the Task Force as the Task Force determines appropriate and a representative of the Chairman of the Federal Communications Commission, as designated by such Chairman.(2)PurposeSuch Technology and Social Media Working Group shall work to address ongoing concerns with wildlife trafficking on the internet.(3)MeetingsSuch Technology and Social Media Working Group shall convene at least once each year.; (D)in subsection (f) (as redesignated in subparagraph (B)), by striking shall terminate 5 years after the date of the enactment of this Act and inserting shall terminate on October 7, 2026; and (2)in section 402 (16 U.S.C. 7642), by adding at the end the following:(c)Internet and social mediaThe Secretary of State and the Administrator of the United States Agency for International Development, in collaboration with other relevant United States agencies, nongovernmental partners, private sector companies, and international bodies, shall develop a strategy for engaging and partnering with internet and social media companies to combat the spread of wildlife trafficking on the internet..